Name: 87/199/EEC: Commission Decision of 10 March 1987 amending Decision 84/58/EEC authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of Puccinia horiana (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural activity
 Date Published: 1987-03-21

 Avis juridique important|31987D019987/199/EEC: Commission Decision of 10 March 1987 amending Decision 84/58/EEC authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of Puccinia horiana (Only the English text is authentic) Official Journal L 079 , 21/03/1987 P. 0058 - 0059*****COMMISSION DECISION of 10 March 1987 amending Decision 84/58/EEC authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of Puccinia horiana (Only the English text is authentic) (87/199/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Council Directive of 2 March 1987 (2), and in particular Article 15 (2) thereof, Having regard to the communications from the United Kingdom of 29 December 1983, which gave notice of certain temporary prohibitions adopted in respect of the introduction into the United Kingdom of plants of chrysanthemum, Whereas, pursuant to Directive 77/93/EEC, plants of chrysanthemum may be introduced into a Member State only if they are free from chrysanthemum white rust; whereas for plants of chrysanthemum other than seeds and cut flowers, the consignor Member States must take certain measures to ensure that those plants are not contaminated by that harmful organism; Whereas, the United Kingdom considered that there was an imminent danger of the introduction or spread into its territory of chrysanthemum white rust and it adopted therefore temporarily the aforementioned prohibitions to protect itself against the danger; Whereas by Decision 84/58/EEC (3) the Commission authorized the United Kingdom to take specified additional measures to protect itself against the introduction of Puccinia horiana; Whereas this authorization was granted on a temporary basis, for a period expiring on 31 December 1986, pending strengthening of the Community safeguards on chrysanthemum white rust by means of an amendment to Directive 77/93/EEC; Whereas the cicumstances which justified this authorization have not changed; Whereas minor amendments to the technical provisions would be appropriate in the light of experience; Whereas therefore the authorization should be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 84/58/EEC is hereby amended as follows: 1. In paragraph 1, second line, '31 December 1986' is hereby replaced by '31 December 1988'. 2. Paragraph 1 (a) (ii) is replaced by the following: 'no symptoms of Puccinia horiana have been observed on plants grown or stored there during regular official inspections carried out as frequently as necessary in the light of the seasonal risk of infection, and'. 3. Paragraph 1 (c) is replaced by the following: 'the plants have been maintained under a fungicidal regime appropriate to ensure freedom from Puccinia horiana having regard to the cultivars and in the light of the seasonal risk of infection;' 4. Paragraph 1 (e) is replaced by the following: 'the examination provided for in Article 6 of Directive 77/93/EEC has been made on samples taken from each lot in accordance with the requirements of the Plant Protection Organization of the Netherlands, with regard to the size of the lot and in the light of an assessment of the seasonal risks of infection; for the purposes of this paragraph, "lot" shall mean a consignment consisting of a single variety of chrysanthemums produced by a single grower;' Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 10 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) Not yet published in the Official Journal. (3) OJ No L 35, 7. 2. 1984, p. 20.